Eaton Vance High Yield Municipal Income Fund Class A Shares - ETHYX Class B Shares - EVHYX Class C Shares - ECHYX Class I Shares - EIHYX A mutual fund seeking high current income exempt from federal income tax Prospectus Dated June 1, 2010 as revised February 17, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 6 Investment Objective 2 Management and Organization 7 Fees and Expenses of the Fund 2 Valuing Shares 8 Portfolio Turnover 2 Purchasing Shares 8 Principal Investment Strategies 2 Sales Charges 11 Principal Risks 3 Redeeming Shares 13 Performance 4 Shareholder Account Features 14 Management 5 Additional Tax Information 15 Purchase and Sale of Fund Shares 5 Financial Highlights 16 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 This Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Eaton Vance High Yield Municipal Income Fund Investment Objective The Funds investment objective is to provide high current income exempt from regular federal income tax. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 12 of this Prospectus and page 19 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees 0.60% 0.60% 0.60% 0.60% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a Interest Expense 0.11% Expenses other than Interest Expense 0.15% (0.16% for Class B and 0.14% for Class I) Other Expenses 0.26% 0.27% 0.26% 0.25% Total Annual Fund Operating Expenses 1.11% 1.87% 1.86% 0. 85% (1) Interest Expense relates to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions and, as a result, net asset value and performance have not been affected by this expense. If Interest Expense was not included, Total Annual Fund Operating Expenses would have been 1
